           Case 3:19-cr-00251-MPS Document 145 Filed 05/24/21 Page 1 of 2

                                                    United States Department of Justice
                                                    United States Attorney
                                                    District of Connecticut

                                                    157 Church St., 25th floor              (203) 821-3700
                                                    New Haven, Connecticut 06510        Fax (203) 821-5373

                                                    May 24, 2021
VIA ELECTRONIC MAIL
Hon. Michael P. Shea
United States Courthouse
450 Main St.
Hartford, CT 06103

       Re:      United States v. Oleg Koshkin, 3:19 Cr. 251 (MPS)

Dear Judge Shea:
        I am writing to provide information that may assist the Court in reviewing the Jabber and
Skype chat communications that the government addressed in its trial memorandum [Dkt No.
113]. As the government indicated, it believes that the chat communications not involving
admin@crypt4u.com are either covered by the co-conspirator exception, are not being offered
for the truth of the matter asserted, or are necessary to render the transcripts intelligible.
       With respect to the co-conspirator exception specifically:
            Exhibit 7: This is a chat with support@crypt4u.com. The government submits that the
             name of the account, and the discussion that takes place concerning payment for
             services, support a finding that the individual using the account was a member of the
             conspiracy. Additional support for such a finding can be found in defense exhibit
             1010, which is the full transcript of the chat. On the first page of that transcript, there
             is discussion of “feed redirection” and the “bot for redirect.”

            Exhibits 13-18 & 25-26: These are chats with info@crypt.am. In exhibits 15 and 16,
             there are discussions concerning the size of the loader after being crypted.
             Specifically, it is stated that the loader cannot be too large, otherwise the user will
             leave the web page with the exploit; a loader that is too large is bad for exploit kits.

            Exhibits 21-23, 27, 32, 34-35 & 37: These are chats with vxxxxv@0n1ine.at,
             01@xmpp.re, and 00001@exploit.im. The government believes that these accounts
             were all used by the same individual, and as shown in defense exhibit 1015, the
             defense apparently agrees. Exhibits 22 and 34 both contain references to the crypting
             of a “Socksbot.”

            Exhibits 28-31 & 33: These are chats with crp4u@default.rs. In Exhibit 31, there is a
             list of antivirus programs that are identifying a crypted file as containing malware.
             Moreover, defense exhibit 1007 provides the full transcript of the chat, and on the
             first page of that transcript, reference is made to the crypting of a “socksbot.”
          Case 3:19-cr-00251-MPS Document 145 Filed 05/24/21 Page 2 of 2

Hon. Michael P. Shea
Page 2


          Exhibit 36: This is a chat with russian8@xta.im. Again, there is discussion about the
           need for the loader to be small, but that the size of the actual “bot” is not critical.
           There is also discussion about using a new crypter to avoid detection by a specific
           antivirus program “which nobody bypasses.”

          Exhibit 62: This is a Jabber chat found on Koshkin’s laptop, in which Koshkin is
           communicating with 00001@exploit.im as referenced above. The chat is replete with
           references to crypting and crypters.

          Exhibits 65-72: These are Skype chats found on Koshkin’s Galaxy S7 cell phone. The
           communications by Koshkin are statements by a party opponent and therefore not
           hearsay. The communications by the other parties are not being offered for the truth
           of the matters asserted, but to establish Koshkin’s continuing participation in the
           crypt4u service and to provide necessary context for Koshkin’s statements.

      Thank you for your consideration of this matter.

                                                 Very truly yours,

                                                 LEONARD C BOYLE
                                                 ACTING UNITED STATES ATTORNEY



                                                 EDWARD CHANG
                                                 ASSISTANT UNITED STATES ATTORNEY

                                                 RYAN K.J. DICKEY
                                                 SENIOR COUNSEL
                                                 COMPUTER CRIME AND INTELLECTUAL
                                                    PROPERTY SECTION
                                                 CRIMINAL DIVISION
                                                 U.S. DEPARTMENT OF JUSTICE


Cc:   (via email)
      Cheryl E. Heffernan, Esq.
